UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-7615 KIRBY CORPORATION (Exact name of registrant as specified in its charter) Nevada 74-1884980 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 55 Waugh Drive, Suite 1000, Houston, TX (Address of principal executive offices) (Zip Code) (713) 435-1000 (Registrant’s telephone number, including area code) No Change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “large accelerated filer” and “accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of the registrant’s Common Stock, $.10 par value per share, on May 3, 2013 was 56,754,000. PART I – FINANCIAL INFORMATION Item 1. Financial Statements KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) ASSETS March 31, December 31, ($ in thousands) Current assets: Cash and cash equivalents $ $ Accounts receivable: Trade – less allowance for doubtful accounts Other Inventories – net Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment Less accumulated depreciation ) ) Property and equipment – net Goodwill Other assets Total assets $ $ See accompanying notes to condensed financial statements. 2 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED BALANCE SHEETS (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, ($ in thousands) Current liabilities: Current portion of long-term debt $ $ Income taxes payable Accounts payable Accrued liabilities Deferred revenues Total current liabilities Long-term debt – less current portion Deferred income taxes Other long-term liabilities Total long-term liabilities Contingencies and commitments — — Equity: Kirby stockholders’ equity: Common stock, $.10 par value per share. Authorized 120,000,000 shares, issued 59,776,000 shares Additional paid-in capital Accumulated other comprehensive income – net ) ) Retained earnings Treasury stock – at cost, 3,044,000 at March 31, 2013 and 3,191,000 at December 31, 2012 ) ) Total Kirby stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes to condensed financial statements. 3 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF EARNINGS (Unaudited) Three months ended March 31, ($ in thousands, except per share amounts) Revenues: Marine transportation $ $ Diesel engine services Total revenues Costs and expenses: Costs of sales and operating expenses Selling, general and administrative Taxes, other than on income Depreciation and amortization Loss on disposition of assets 32 28 Total costs and expenses Operating income Other income 75 Interest expense ) ) Earnings before taxes on income Provision for taxes on income ) ) Net earnings Less: Net earnings attributable to noncontrolling interests ) ) Net earnings attributable to Kirby $ $ Net earnings per share attributable to Kirby common stockholders: Basic $ $ Diluted $ $ See accompanying notes to condensed financial statements. 4 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended March 31, ($ in thousands) Net earnings $ $ Other comprehensive income (loss), net of taxes: Pension and postretirement benefits Foreign currency translation adjustments Change in fair value of derivative instruments Total comprehensive income (loss), net of taxes Total comprehensive income, net of taxes Net earnings attributable to noncontrolling interests ) ) Comprehensive income attributable to Kirby $ $ See accompanying notes to condensed financial statements. 5 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, ($ in thousands) Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operations: Depreciation and amortization Provision for deferred income taxes Amortization of unearned share-based compensation Other Decrease in cash flows resulting from changes in operating assets and liabilities, net (26,538 ) (36,285 ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures (71,157 ) (61,867 ) Acquisition of businesses and marine equipment (2,111 ) ─ Proceeds from disposition of assets Net cash used in investing activities (71,407 ) (58,433 ) Cash flows from financing activities: Payments on bank credit facilities, net ) ) Borrowings on long-term debt ─ Payments on long-term debt (213,000 ) (6,502 ) Proceeds from exercise of stock options Payment of contingent liability (5,000 ) ─ Excess tax benefit from equity compensation plans Other (1,088 ) (465 ) Net cash used in financing activities (33,610 ) (26,139 ) Decrease in cash and cash equivalents (7,221 ) (11,204 ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid (received) during the period: Interest $ $ Income taxes $ ) $ See accompanying notes to condensed financial statements. 6 KIRBY CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) In the opinion of management, the accompanying unaudited condensed financial statements of Kirby Corporation and consolidated subsidiaries (the “Company”) contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the financial position as of March 31, 2013 and December 31, 2012, and the results of operations for the three months ended March 31, 2013 and 2012. BASIS FOR PREPARATION OF THE CONDENSED FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Although the Company believes that the disclosures are adequate to make the information presented not misleading, certain information and footnote disclosures, including significant accounting policies normally included in annual financial statements, have been condensed or omitted pursuant to such rules and regulations. It is suggested that these condensed financial statements be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. ACCOUNTING STANDARD ADOPTION In February 2013, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) 2013-02, “Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income” (“ASU 2013-02”). ASU 2013-02 established the effective date for the requirement to present components of reclassifications out of accumulated other comprehensive income (“OCI”) on the face of the financial statements. The adoption of ASU 2013-02 in the first quarter of 2013 did not have an impact on the Company’s consolidated financial statements except the Company has applied these provisions to its presentation of consolidated financial statements. ACQUISITIONS On December 28, 2012, the Company purchased the assets of Flag Service & Maintenance, Inc. (“Flag”) for $6,864,000 in cash. Flag was an East Coast high-speed diesel engine service provider, operating factory-authorized full service marine dealerships for Caterpillar, Cummins, MTU and John Deere diesel engines. On December 14, 2012, the Company completed the acquisition of Penn Maritime Inc. and Maritime Investments LLC (“Penn”), an operator of tank barges and tugboats participating in the coastal transportation of primarily refinery feedstocks, asphalt and crude oil in the United States. The total value of the transaction was $300,538,000, consisting of $146,750,000 of cash, $29,080,000 through the issuance of 500,000 shares of Company common stock valued at $58.16 per share, and $124,708,000 of cash for the retirement of Penn’s debt. Penn’s fleet, comprised of 18 double hull tank barges with a capacity of 1.9 million barrels and 16 tugboats, operates along the East Coast and Gulf Coast of the United States. On November 1, 2012, the Company purchased from Allied Transportation Company (“Allied”) 10 coastal tank barges with a total capacity of 680,000 barrels, three offshore dry-bulk barges with a total capacity of 48,000 deadweight tons and seven coastal tugboats for $107,014,000 in cash, before post-closing adjustments and excluding transaction fees, including a provision for up to $10,000,000 that will be paid contingent on developments with the sugar provisions in the United States Farm Bill. The fair value of the contingent liability recorded at the acquisition date was $9,756,000. A payment of $5,000,000 was made in the 2013 first quarter on the contingent liability. Allied provided coastal transportation of petrochemicals as well as dry sugar products in the Northeast, Atlantic and Gulf Coast regions of the United States. INVENTORIES The following table presents the details of inventories as of March 31, 2013 and December 31, 2012 (in thousands): March 31, December 31, Finished goods $ $ Work in process $ $ 7 FAIR VALUE MEASUREMENTS The accounting guidance for using fair value to measure certain assets and liabilities establishes a three tier value hierarchy, which prioritizes the inputs to valuation techniques used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets for identical assets or liabilities; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little, if any, market data exists, therefore requiring an entity to develop its own assumptions about the assumptions that market participants would use in pricing the asset or liability. The following table summarizes the assets and liabilities measured at fair value on a recurring basis as of March 31, 2013 and December 31, 2012 (in thousands): March 31, 2013: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Fair Value Measurements Assets: Derivatives $ — $ — $ — $ — Liabilities: Derivatives $ — $ 23 $ — $ 23 Contingent liabilities — — $ — $ 23 $ $ December 31, 2012: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Fair Value Measurements Assets: Derivatives $ — $ — $ — $ — Liabilities: Derivatives $ — $ $ — $ Contingent liabilities — — $ — $ $ $ The fair value of the Company’s derivative instruments is more fully described below in Note 6, Derivative Instruments. In connection with the acquisition of Allied on November 1, 2012, Allied’s former owners are eligible to receive up to an additional $10,000,000 payable in 2013 through 2015, contingent on developments with the sugar provisions in the United States Farm Bill. The fair value of the contingent liability recorded at the acquisition date was $9,756,000. The fair value of the contingent liability is based on a valuation of the estimated fair value of the liability after probability weighting and discounting various potential payments. A payment of $5,000,000 was made in the 2013 first quarter on the contingent liability. The increase in the fair value of the contingent liability of $99,000 for the three months ended March 31, 2013 was charged to selling, general and administrative expense. As of March 31, 2013, the Company had recorded a contingent liability of $4,866,000. In connection with the acquisition of United on April 15, 2011, United’s former owners are eligible to receive a three-year earnout provision for up to an additional $50,000,000 payable in 2014, dependent on achieving certain financial targets. The fair value of the contingent earnout liability recorded at the acquisition date was $16,300,000. The fair value of the earnout is based on a valuation of the estimated fair value of the liability after probability weighting and discounting various potential payments. The decrease in the fair value of the earnout liability of $4,300,000 for the three months ended March 31, 2013 was credited to selling, general and administrative expense. As of March 31, 2013, the Company had recorded an earnout liability of $14,000,000. The estimated fair value of total debt outstanding at March 31, 2013 and December 31, 2012 was $1,095,222,000 and $1,130,967,000, respectively, which differs from the carrying amounts of $1,103,460,000 and $1,135,110,000, respectively, included in the consolidated financial statements. The fair value was determined using an income approach that relies on inputs such as yield curves.Cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities have carrying values that approximate fair value due to the short-term maturity of these financial instruments. 8 Certain assets are measured at fair value on a nonrecurring basis and therefore are not included in the table above. These assets are adjusted to fair value when there is evidence of impairment. During the three months ended March 31, 2013, there was no indication that the Company’s long-lived assets were impaired, and accordingly, measurement at fair value was not required. DERIVATIVE INSTRUMENTS The Company recognizes all derivative instruments at fair value in the balance sheet as either assets or liabilities. The accounting for changes in the fair value of a derivative instrument depends on the intended use of the derivative and the resulting designation, which is established at the inception date of a derivative. For derivative instruments designated as cash flow hedges, changes in fair value, to the extent the hedge is effective, are recognized in OCI until the hedged item is recognized in earnings. Hedge effectiveness is measured at least quarterly based on the cumulative difference between the fair value of the derivative contract and the hedged item over time. Any change in fair value resulting from ineffectiveness is recognized immediately in earnings. Interest Rate Risk Management From time to time, the Company has utilized derivative financial instruments with respect to a portion of its interest rate risks to achieve a more predictable cash flow by reducing its exposure to interest rate fluctuations. These transactions generally are interest rate swap agreements and are entered into with large multinational banks. On February 28, 2013, all of the Company’s outstanding interest rate swaps expired.These interest rate swaps, with a total notional amount of $200,000,000, were designated as cash flow hedges. Foreign Currency Risk Management From time to time, the Company has utilized derivative financial instruments with respect to its forecasted foreign currency transactions to attempt to reduce the risk of its exposure to foreign currency rate fluctuations in its transactions denominated in foreign currency. These transactions, which relate to foreign currency obligations for the purchase of equipment from foreign suppliers or foreign currency receipts from foreign customers, generally are forward contracts or purchased call options and are entered into with large multinational banks. As of March 31, 2013, the Company had a forward contract with a notional amount of $469,000 to hedge its exposure to foreign currency rate fluctuations in expected foreign currency transactions. This contract expires in the first quarter of 2014. This forward contract is designated as a cash flow hedge, therefore, the change in fair value, to the extent the forward contract is effective, is recognized in OCI until the forward contract expires and is recognized in cost of sales and operating expenses. Fair Value of Derivative Instruments The following table sets forth the fair value of the Company’s derivative instruments recorded as liabilities located on the consolidated balance sheet at March 31, 2013 and December 31, 2012 (in thousands): Liability Derivatives Balance Sheet Location March 31, December 31, Derivatives designated as hedging instruments under ASC 815: Foreign currency contracts Other accrued liabilities $
